        Case 1:21-cv-01164-SHS Document 7 Filed 04/15/21 Page 1 of 2



LIPSKY LOWE!
AN EMPLOYMENT LAW                  FIRM
                                                                             Christopher H. Lowe
                                                                                          Partner

                                                                 420 Lexington Avenue, Suite 1830
                                                                      New York, New York 10170
                                                                              Main: 212.764.7171
                                                                             Direct: 212.444.1024
                                                                               Fax: 212.444.1030
                                                                           Chris@lipskylowe.com

                                                                            www.lipskylowe.com

                                                April 15, 2021

  VIAECF                                                          MEMO ENDORSED
  The Honorable Sidney H. Stein, U.S.D.J.
  U.S. District Court
  Southern District of New York
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl Street
  New York, New York 10007

         Re:     Tatum-Rios v. Work LA, LLC 1:21-cv-01164 (SHS)

  Dear Judge Stein:

        We represent the Plaintiff in this website accessibility case under Title III of the
  American's with Disabilities Act, and its New York State and City analogs. We write
  now to respectfully request a 45-day adjournment of the Initial Pretrial Conference
  ("IPTC"), currently scheduled for April 20, 2021 at 10:30am. (Dkt. 5.)

           Plaintiff filed this action on February 9, 2021 (Dkt. 1.) and has until May 10, 2021
  to serve Defendant pursuant to Fed. R. Civ. P. 4. To date, Plaintiff has made two good
  faith, albeit unsuccessful attempt to serve the Summons and Complaint on this
  California-based defendant at two different addresses. We are currently conducting a
  Corporate Search to identify an alternative address and will again attempt service prior to
  the May 10th deadline. As Defendant has not been served, and we would like the
  opportunity to explore a potential early resolution of this matter prior to expending
  judicial resources, Plaintiff respectfully requests a 45-day adjournment of the IPTC to
  facilitate service and Defendant's appearance in the case.

          This is the first request for an adjournment of the IPTC. As Defendant has not yet
  appeared in the case and we have not been contacted by their counsel, we are unable to
  determine whether Defendant consents to this request. If granted, this adjournment will
  not affect any other case deadlines because no Scheduling Order has yet been entered.
       Case 1:21-cv-01164-SHS Document 7 Filed 04/15/21 Page 2 of 2

                                                           The Honorable Sidney H. Stein
LI PSKV LOWE!
AN EMPLOYMENT LAW            FIRM
                                                                          April 15, 2021
                                                                             Page 2 of2




        We appreciate the Court's consideration of this request.


                                            Respectfully submitted,
                                            LIPSKY LOWE LLP

                                            s/ Christopher H. Lowe
                                            Christopher H. Lowe

     The conference is adjourned to June 10, 2021, at 11:00 a.m.

     Dated: New York, New York
            April 15, 2021
